Citation Nr: 1315454	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  11-01 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for disability resulting from traumatic brain injury.

Entitlement to service connection for gastrointestinal claimed as acid reflux.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran served on active duty from July 1995 to November 2008.  This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that in pertinent part denied service connection for traumatic brain injury and for hiatal hernia with gastritis and H. pylori infection. 

Although the Veteran also initiated an appeal with respect to the November 2009 denial of service connection for left shoulder strain and the assignment of an initial noncompensable rating for migraine headaches, he excluded those issues in the substantive appeal submitted in January 2011 and those issues were not certified for appellate consideration.  Therefore, those issues are not properly before the Board at this time.  The Board acknowledges that the issues were identified as issues on appeal in written argument submitted by the Veteran's representative in August 2012.  This appears to be the result of inadvertence.  However, if the Veteran or his representative desires to pursue either matter, they should so inform the RO, which should respond appropriately to any such communication from the Veteran or his representative.


REMAND

Gastrointestinal Disability

The Veteran's service treatment records (STRs) reflect that complained of nausea in November 1997; the assessment was viral syndrome.  In September 1999, he was transported by ambulance to a naval hospital because of mid-epigastric pains, cramps, and nausea.  He reported a recent history of diarrhea.  He was treated with drugs and intravenous Ringer's lactate and was discharged back to full duty, but restricted from caffeine, alcohol, and milk products.  The impression was "likely gastritis."  

The STRs also reflect that Naprosyn(r) has been prescribed at various times for knee and back pains (now-service-connected).   

The Veteran again complained of nausea in December 1999; however, the assessment was tension headaches.  He underwent a separation examination in November 2008 and completed a report of medical history questionnaire, checking "no" to a history of frequent indigestion, heartburn, stomach, liver, or intestinal trouble.  No relevant abnormality was noted on the examination report.

In June 2009, the Veteran requested service connection for acid reflux.  He underwent a VA general medical compensation examination in July 2009, the report of which notes a two-year history of heartburn, epigastric pain, and scapular pain.  The Veteran reported that his symptoms were constant.  

An upper-gastrointestinal series in August 2009 showed inflammation of the duodenal bulb with spasm.  The diagnosis was gastritis.  An October 2009 endoscope examination revealed a small hiatal hernia, moderate generalized gastritis, and a positive test for H. pylori bacteria.  A November 2009 VA compensation examination report reflects that the Veteran reportedly had an 8-year history of gastritis, manifested by constant diarrhea, stomach pain, gas, and bloating.  Antibiotics were prescribed for the H. pylori infection.  

In view of the medical evidence of pertinent symptoms in service and current gastrointestinal disorders and the indication that the current disorders might be related to service, the Board has determined that the Veteran should be afforded a VA examination to determine if his claimed disorders are etiologically related to service.

Disability due to Traumatic Brain Injury

The Veteran has asserted that he survived multiple mortar and rocket attacks, with nearby impacts, during a deployment to Afghanistan in 2008.  He appears to allege concussion-type head injuries from these mortar attacks.  He has also asserted that he has a current diagnosis of traumatic brain injury, as shown in VA out-patient treatment reports from Fayetteville VA Medical Center.  Because these out-patient treatment reports are not in the claims file or in Virtual VA, the originating agency must obtain them.  Following that development, the Veteran should be scheduled for an appropriate examination to determine the nature of any residuals of the claimed traumatic brain injury.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include up-to-date out-patient treatment reports from Fayetteville VA Medical Center, where the Veteran has reportedly been treated for traumatic brain injury.  

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all gastrointestinal disorders present during the period of the claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based upon a review of the Veteran's pertinent medical history and the examination results, the examiner should provide an opinion with respect to each gastrointestinal disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the nature of any residuals of traumatic brain injury that have been present during the period of the claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based upon a review of the Veteran's pertinent medical history and the examination results, the examiner should identify any symptoms and abnormalities that are at least as likely as not (50 percent or better probability) attributable to in-service traumatic brain injury.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

